Citation Nr: 0911169	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen the claim of service connection for a right knee 
disability.  

2.  Whether new and material evidence had been submitted to 
reopen the claim of service connection for a right ankle 
disability.  

3.  Entitlement to service connection for a disability of the 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1946 to April 1948 
and from November 1948 to February 1950.  

By rating action in February 1990, the RO, in part, denied 
service connection for right knee and right ankle 
disabilities.  The Veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which denied service connection for a spine disability on a 
direct basis, and found that new and material evidence had 
not been submitted to reopen the claims of service connection 
for a right knee and right ankle disability.  

Throughout the course of this appeal, the Veteran has 
maintained that his current back disability was caused or 
otherwise aggravated by spinal injections he received during 
VA psychiatric hospitalization in the early 1980s.  As the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 has not been adjudicated, the matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a right knee and right ankle 
disability was last finally denied by an unappealed rating 
decision by the RO in January 1990.  

3.  The evidence received since the January 1990 RO decision 
is either cumulative or redundant of evidence already of 
record, does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for right knee and right ankle disabilities.  

4.  The Veteran is not shown to have a spine disability at 
present which is related to service.  


CONCLUSIONS OF LAW

1.  The January 1990 RO decision which denied service 
connection for right knee and right ankle disabilities is 
final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 
C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  

3.  New and material evidence has not been submitted to 
reopen the claim of service connection for a right ankle 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2008).  

4.  The Veteran does not have a spine disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5106, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in October 2002, July and August 
2006 and November 2007 were sent by VA to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although some of the letters were not 
sent prior to initial adjudication of the Veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and 
supplemental statements of the case (SSOC) were promulgated 
in November 2007 and August 2008.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
statement of the case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case or 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

The Veteran was notified of the evidence that was needed to 
substantiate his claim; of what information and evidence that 
VA will seek to provide; what information and evidence the 
Veteran was expected to provide, and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Concerning the claims to 
reopen service connection for a right knee and ankle 
disability, the August 2007 notice letter included an 
explanation as to the basis for the prior denial of the 
Veteran's claims; the evidence necessary to reopen the 
claims, and the evidence necessary to establish service 
connection.  Additionally, the Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all available VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was scheduled for a Travel Board hearing in December 2008, 
but withdrew his request in October 2008 and did not request 
to be rescheduled.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for right knee and ankle disabilities, the Board must first 
rule on the matter of reopening of the Veteran's claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it is proper for the claim to be reopened.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a right knee and right 
ankle disability was finally denied by the RO in January 
1990.  There was no appeal of this rating decision, and it 
became final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the January 1990 rating 
decision that denied service connection for a right knee and 
right ankle disability included the Veteran's service 
treatment records, private medical reports from 1977 to 1979, 
a medical report from the Industrial Commission of the State 
of Ohio, dated in September 1978, and a June 1983 VA 
examination report.  

The service treatment records showed that the Veteran 
sustained a right ankle sprain when he was knocked to the 
ground after being struck on the left hip by a car in January 
1950.  There was some swelling on lateral aspect of the right 
ankle but no evidence of fracture on X-ray examination.  The 
service records for both periods of service showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any right knee problems, and there were no further 
complaints or abnormalities referable to any right ankle 
problem during his second period of service, including at the 
time of his separation examination in February 1950.  The 
Veteran's gait and lower extremities were normal on 
examination.  

The private medical reports from 1977 to 1979 showed no 
complaints, treatment, abnormalities or diagnosis referable 
to any right knee or right ankle problems.  

The June 1983 VA examination report was also negative for any 
complaints or pertinent abnormalities referable to any right 
knee or ankle problems.  On examination, the Veteran had full 
range of motion in both knees and there was no evidence of 
swelling, limitation of motion or any areas of rigidity in 
the feet.  

By rating action in January 1990, the RO denied, in part, 
service connection a right knee and ankle disability on the 
basis that there was no evidence of any right knee problems 
or abnormalities in service and, other than the right ankle 
sprain, no evidence of a chronic right ankle disability in 
service or at anytime since service, and no evidence of 
arthritis within one year of discharge from service.  The 
Veteran and his representative were notified of this decision 
and did not appeal.  

The evidence added to the record since the January 1990 
rating decision includes numerous VA medical records from 
1989 to the present, and private medical records showing 
treatment for various maladies from 1973 to 1987.  The 
private medical records did not show any complaints, 
treatment, abnormalities or diagnosis referable to any right 
knee or right ankle problems.  

The VA medical records showed that the Veteran was treated 
for right knee and right ankle problems in December 2000 and 
on follow-up in January 2001.  The reports indicated that the 
Veteran injured his right lower extremity after falling off 
his front porch while trying to hang Christmas lights.  
Treatment records showed abrasions on the right anterior 
fibula and tibia region with swelling and discoloration in 
the right ankle, and an egg sized superficial hematoma on the 
right calf.  Other than a free fragment in the right ankle on 
X-ray examination, no other pertinent abnormalities were 
noted.  Subsequent VA records showed no further complaints, 
treatment, abnormalities, or diagnosis referable to any right 
knee or ankle problems.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative evidence showing that the Veteran has a right knee 
or right ankle disability at present which is shown to be 
related to service.  The evidence previously considered 
showed that the Veteran was treated for a right ankle sprain 
once during service and that the injury resolved without 
residual disability as evidenced by the absence of any 
complaints or abnormalities at the time of his separation 
examination two months after the injury.  There was no 
evidence of any right knee abnormalities in service, or any 
complaints or abnormalities referable to any right knee or 
ankle problems within one year of discharge from service, 
when examined by VA in June 1983, or at the time of the 
Veteran's claim in November 1989.  

The evidence added to the record included numerous VA and 
private medical records which showed treatment for an injury 
to the right leg after a fall in December 2000.  Although the 
Veteran was seen by VA on numerous occasions since the 
December 2000 incident, the additional evidence does not show 
any further complaints, treatment or abnormalities referable 
to any right knee or right ankle problems subsequent to the 
follow-up treatment in January 2001.  As a whole, the 
additional evidence does not offer any new or favorable 
probative information and is merely cumulative of evidence 
already of record.  

The Veteran's claim was denied previously by the RO in 
January 1990, on the basis that there was no evidence of a 
chronic right ankle disability in service, and no evidence of 
a right knee injury or abnormality in service or at anytime 
subsequent thereto.  The evidence submitted since that 
decision showed that the Veteran was treated for an acute, 
intercurrent injury to his right lower extremity involving 
the right knee and ankle some 50 years after his ankle sprain 
in service.  However, there is no competent evidence that the 
Veteran has a right knee or right ankle disability at present 
which is related to service.  

While the Veteran believes that he has a right knee and ankle 
disability which is related to service, he is not competent 
to offer a medical opinion, nor do any such assertions 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Furthermore, there is no competent medical evidence 
that the Veteran has a right knee or right ankle disability 
at present which is related to service.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  

Therefore, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking any claimed disability of the right 
knee or ankle to service.  Accordingly, a basis to reopen the 
claims of service connection for a right knee or right ankle 
disability has not been presented.  

Spine Disability

The Veteran does not claim nor do the service treatment 
records show any complaints, injury, treatment, 
abnormalities, or diagnosis referable to any spine problems 
during service.  Rather, the Veteran contends that his 
current spine disability was caused or otherwise aggravated 
by spinal injections he received by VA when he was 
hospitalized for psychiatric problems in the early 1980s.  

The evidentiary record includes numerous private medical 
records which showed that the Veteran was treated for spinal 
problems from 1973 to 1987.  The Veteran was initially 
hospitalized for back problems in April 1973, and was treated 
with traction for four days with good results.  In January 
1974, he injured his back lifting a heavy box at work and was 
treated conservatively for several months without 
improvement.  At that time, the Veteran reported that he had 
never injured his back prior to the industrial injury, and 
that his only back problems had been his back strain the year 
before.  The records showed that the Veteran underwent lumbar 
laminectomy in September 1974, and that he was treated for 
chronic back pain continuously by various private doctors for 
several years after the surgery.  (See September 1978 
Industrial Commission report).  The records also showed 
treatment for upper back pain beginning in the mid-1980, and 
underwent a diskectomy of the cervical spine in 1986.  (See 
February 2004 VAF 21-4142).  More recent medical reports of 
record show that the Veteran continues to have significant 
spinal problems.  However, the Veteran does not claim, nor do 
the records show that his current spinal problems are related 
to any incident of service origin.  

In light of the Veteran's assertions that he does not have a 
spine disability at present which is related directly to 
service, the Board finds, in essence, that there is no "case 
or controversy" involving a pending adverse determination to 
which the appellant has taken exception.  See Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)].  That is, the Veteran has not 
claimed that his current back disability was either incurred 
in, or aggravated by, military service.  Accordingly, the 
appeal is denied.  

To the extent that the Veteran is claiming that his current 
back disability is related to treatment received at a VA 
medical facility, this issue has been referred to the RO for 
further action. 


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a right knee disability, 
the appeal is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a right ankle disability, 
the appeal is denied.  

Service connection for a spine disability is denied.  




		
	DAVID WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


